 

Exhibit 10.2

 

[tm2031417d1_ex10-2img001.jpg] 

 

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

[__________], 2020

To: The Marcus Corporation

100 East Wisconsin Avenue, Suite 1900

Milwaukee, Wisconsin 53202-4125

Attention: [______] Telephone No.: [______]

 

Re: [Base][Additional] Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, New York Branch (“Dealer”) and The
Marcus Corporation (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Counterparty and Dealer as to the subject matter and terms of
the Transaction to which this Confirmation relates, and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
[__________], 2020 (the “Offering Memorandum”) relating to the [_]% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
[______] (as increased by [up to]1 an aggregate principal amount of USD [______]
[if and to the extent that]2 [pursuant to the exercise by]3 the Initial
Purchaser (as defined herein) [exercises]4[of]5 its option to purchase
additional Convertible Notes pursuant to the Purchase Agreement (as defined
herein)) pursuant to an Indenture [to be]6 dated [__________], 2020 between
Counterparty and U.S. Bank National Association, as trustee (the “Indenture”).
In the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the [draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties]7[ Indenture as executed]8. Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(l) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
or the Convertible Notes to the “Description of notes” section of the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation (other than as provided in Section 9(i)(iii) below) unless the
parties agree otherwise in writing.

 



 

1 Include in the Base Call Option Confirmation.

2 Include in the Base Call Option Confirmation.

3 Include in the Additional Call Option Confirmation.

4 Include in the Base Call Option Confirmation.

5 Include in the Additional Call Option Confirmation.

6 Insert if Indenture is not completed at the time of the Confirmation.

7 Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8 Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.

 



 

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                   This Confirmation evidences a complete and binding
agreement between Dealer and Counterparty as to the terms of the Transaction to
which this Confirmation relates. This Confirmation shall supplement, form a part
of, and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement”) as if Dealer and Counterparty had executed an agreement in
such form on the Trade Date (but without any Schedule except for (i) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine), (ii) in respect of Section 5(a)(vi) of the
Agreement, the election that the “Cross Default” provisions shall apply to
Dealer with (a) a “Threshold Amount” of three percent of the shareholders’
equity of JPMorgan Chase & Co. as of the Trade Date, (b) the deletion of the
phrase “, or becoming capable at such time of being declared,” from clause (1)
and (c) the following language added to the end thereof; “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”
and (iii) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of a party’s banking
business). In the event of any inconsistency between provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

 

2.                   The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms.

 

  Trade Date: [__________], 2020

 

  Effective Date: The second Exchange Business Day immediately prior to the
Premium Payment Date, subject to Section 9(v)

 

  Option Style: “Modified American”, as described under “Procedures for
Exercise” below

 

  Option Type: Call

 

Buyer:Counterparty

 

Seller:Dealer

 

Shares:The common stock of Counterparty, par value USD 1.00 per share (Exchange
symbol “MCS”).

 

  Number of Options: [_______]9. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty. In no event
will the Number of Options be less than zero.

 



 

9 For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

 



2

 

 

  Applicable Percentage: [__]%       Option Entitlement: A number equal to the
product of the Applicable Percentage and [______]10.       Strike Price: USD
[______]       Cap Price: USD [______]; provided that in no event shall the Cap
Price be less than the Strike Price

 

Premium:USD [______]

 

  Premium Payment Date: [__________], 2020

 

Exchange:The New York Stock Exchange

 

  Related Exchange(s): All Exchanges       Excluded Provisions: Section 14.04(h)
and Section 14.03 of the Indenture.

 

Procedures for Exercise.

 

Conversion Date:With respect to any conversion of a Convertible Note (other than
any conversion of Convertible Notes with a Conversion Date occurring prior to
the Free Convertibility Date (any such conversion, an “Early Conversion”), to
which the provisions of Section 9(i)(i) of this Confirmation shall apply), the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture; provided that if Counterparty has
not delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.

 

  Free Convertibility Date: March 15, 2025       Expiration Time: The Valuation
Time       Expiration Date: September 15, 2025, subject to earlier exercise
pursuant to the terms of this Confirmation.       Multiple Exercise: Applicable,
as described under “Automatic Exercise” below.

 



 

10 Insert the initial Conversion Rate for the Convertible Notes.

 



3

 

 

Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date occurring on or after the Free Convertibility Date, in
respect of which a Notice of Conversion that is effective as to Counterparty has
been delivered by the relevant converting Holder, a number of Options equal to
[(i)] the principal amount of Convertible Notes as to which such Conversion Date
has occurred divided by USD 1,000 [minus (ii) the number of Options that are or
are deemed to be automatically exercised on such Conversion Date under the Base
Call Option Transaction Confirmation letter agreement dated [__________], 2020
between Dealer and Counterparty (the “Base Call Option Confirmation”),]11 shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

Notice of Exercise:Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, Counterparty must notify Dealer in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day immediately
preceding the Expiration Date specifying the number of such Options; provided
that if the Relevant Settlement Method for such Options is (x) Net Share
Settlement and the Specified Dollar Amount (as defined below) is not USD 1,000,
(y) Cash Settlement or (z) Combination Settlement, Dealer shall have received a
separate notice (the “Notice of Final Settlement Method”) in respect of all such
Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying (1) the Relevant Settlement Method for such
Options, and (2) if the settlement method for the related Convertible Notes is
not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Dollar Amount”). Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.

 

Valuation Time:At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.

 



 

11 Include for Additional Call Option Confirmation only.

 



4

 

 

  Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”

 

Settlement Terms.

 

Settlement Method:For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty shall have notified Dealer of the
Relevant Settlement Method in the Notice of Final Settlement Method for such
Option.

 

  Relevant Settlement Method: In respect of any Option:

 

(i)       if Counterparty has elected (or deemed elected with respect to clause
(C) below) to settle its conversion obligations in respect of the related
Convertible Note (A) entirely in Shares pursuant to Section 14.02(a)(iv)(A) of
the Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Dollar
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Dollar Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;

 

(ii)       if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Dollar
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

 



5

 

 

(iii)       if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.

 

Net Share Settlement:If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) (a) the Daily Option
Value for such Valid Day, divided by (b) the Relevant Price on such Valid Day,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the Settlement Date for such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.

 

Combination Settlement:If Combination Settlement is applicable to any Option
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

(i)cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Dollar
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

(ii)Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

 



6

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 

Cash Settlement:If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (i)
the Daily Option Value for such Valid Day, divided by (ii) the number of Valid
Days in the Settlement Averaging Period.

 

Daily Option Value:For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of the Relevant
Price on such Valid Day and the Cap Price, less (B) the Strike Price on such
Valid Day; provided that if the calculation contained in clause (ii) above
results in a negative number, the Daily Option Value for such Valid Day shall be
deemed to be zero. In no event will the Daily Option Value be less than zero.

 

Applicable Limit: For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the aggregate of (A) the amount of
cash, if any, paid to the Holder of the related Convertible Note upon conversion
of such Convertible Note and (B) the number of Shares, if any, delivered to the
Holder of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

 

Applicable Limit Price:On any day, the opening price as displayed under the
heading “Op” on Bloomberg page MCS <equity> (or any successor thereto).

 



7

 

 

Valid Day:A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

 

Scheduled Valid Day:A day that is scheduled to be a Valid Day on the principal
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading. If the Shares are not so listed or
admitted for trading, “Scheduled Valid Day” means a Business Day.

 

Business Day:Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.

 

Relevant Price:On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page MCS <equity> AQR
(or its equivalent successor if such page is not available) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Valid Day (or if such volume-weighted average price
is unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a good faith commercially reasonable
manner using, if practicable, a volume-weighted average method. The Relevant
Price will be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

 

Settlement Averaging Period:For any Option, the 50 consecutive Valid Days
commencing on, and including, the 51st Scheduled Valid Day immediately prior to
the Expiration Date; provided that if the Notice of Final Settlement Method for
such Option specifies that Settlement in Shares or Low Cash Combination
Settlement applies to the related Convertible Note, the Settlement Averaging
Period shall be the 100 consecutive Valid Days commencing on, and including, the
101st Scheduled Valid Day immediately prior to the Expiration Date.

 

Settlement Date:For any Option, the second Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.

 

Settlement Currency:USD

 

Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Settled”. “Share Settled” in relation to any Option means that Net Share
Settlement or Combination Settlement is applicable to that Option.

 



8

 

 

Representation and Agreement:Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

 

3.                   Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment pursuant to the Indenture to the “Conversion Rate” or the
composition of a “unit of Reference Property” or to any “Last Reported Sale
Price”, “Daily VWAP,” “Daily Conversion Value” or “Daily Settlement Amount”
(each as defined in the Indenture). For the avoidance of doubt, Dealer shall not
have any delivery or payment obligation hereunder, and no adjustment shall be
made to the terms of the Transaction, on account of (x) any distribution of
cash, property or securities by Counterparty to holders of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the fourth
sentence of the first paragraph of Section 14.04(c) of the Indenture or the last
sentence of Section 14.04(d) of the Indenture).

 

Method of Adjustment:Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event, the Calculation Agent, acting in good faith and in a
commercially reasonable manner, shall make a corresponding adjustment to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction.

 



9

 

 

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:

 

(i)if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Indenture, Section 14.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner taking into
account the relevant provisions of the Indenture; provided that, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, acting in good faith and in a commercially reasonable manner,
to the terms hereof in order to account for such Potential Adjustment Event;

 

(ii)in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c) of
the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its hedging activities, with such adjustments made assuming that Dealer
maintains commercially reasonable hedge positions, as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

 



10

 

 

(iii)if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities, with such adjustments made assuming that Dealer maintains
commercially reasonable hedge positions, as a result of such Potential
Adjustment Event Change.

 

Dilution Adjustment Provisions:Sections 14.04(a), (b), (c), (d) and (e) and
Section 14.05 of the Indenture.

 

Extraordinary Events applicable to the Transaction:

 

Merger Events:Applicable; provided that notwithstanding Section 12.1(b) of the
Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Specified Corporate Event” in Section
14.07(a) of the Indenture.

 

Tender Offers:Applicable; provided that notwithstanding Section 12.1(d) of the
Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 14.04(e) of the Indenture.

 



11

 

 

Consequences of Merger Events/

Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that (i)
such adjustment shall be made without regard to any adjustment to the Conversion
Rate pursuant to any Excluded Provision and (ii) in no event shall the Cap Price
be less than the Strike Price; provided further that if, with respect to a
Merger Event or a Tender Offer, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not (A) be a corporation organized under the laws of the United States, any
State thereof or the District of Columbia or (B) be the Issuer and, in either
case, Dealer determines at any time following the occurrence of such Merger
Event or Tender Offer that (x) such Merger Event or Tender Offer has had or will
have an adverse effect on Dealer’s rights and obligations under the Transaction
or (y) Dealer will incur or has incurred an increased (as compared with
circumstances existing on the Trade Date) amount of tax, duty, expense or fee to
(1) acquire, establish, re-establish, substitute, maintain, unwind or dispose of
any transaction(s) or asset(s) constituting a commercially reasonable hedge
position in respect of the economic risk of entering into and performing its
obligations with respect to the Transaction or (2) realize, recover or remit the
proceeds of any transaction(s) or asset(s) constituting a commercially
reasonable hedge position in respect of the economic risk of entering into and
performing its obligations with respect to the transaction, then Dealer may
elect in its commercially reasonable discretion that Cancellation and Payment
(Calculation Agent Determination) may apply; provided further, for the avoidance
of doubt, adjustments shall be made pursuant to the provisions set forth above
regardless of whether any Merger Event or Tender Offer gives rise to an Early
Conversion.

 

 

Consequences of Announcement Events:Modified Calculation Agent Adjustment as set
forth in Section 12.3(d) of the Equity Definitions; provided that, in respect of
an Announcement Event, (x) references to “Tender Offer” shall be replaced by
references to “Announcement Event” and references to “Tender Offer Date” shall
be replaced by references to “date of such Announcement Event”, (y) the word
“shall” in the second line shall be replaced with “may” and the phrase
“exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the spread)” shall be replaced with the phrase “Cap Price
(provided that in no event shall the Cap Price be less than the Strike Price)”,
and the words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent may determine whether the relevant
Announcement Event has had a material economic effect on the Transaction (and,
if so, shall adjust the Cap Price accordingly) on one or more occasions on or
after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event;
provided that, in no event shall the Cap Price be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 



12

 

 

Announcement Event:(i) The public announcement by (w) any entity of any
transaction or event that is reasonably likely to be completed (as determined by
the Calculation Agent which may take into account the effect of such
announcement on the market for the Shares and/or options on the Shares) and, if
completed, would constitute a Merger Event or Tender Offer, (x) Issuer, any
affiliate of Issuer or any subsidiary of Issuer of any potential acquisition or
disposition by Issuer and/or its subsidiaries (other than to Issuer and/or any
one or more of its subsidiaries) where the aggregate consideration exceeds 25%
of the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”), (y) any entity of the intention to enter into a
Merger Event or Tender Offer or (z) Issuer, any affiliate of Issuer or any
subsidiary of Issuer of the intention to enter into an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or (iii)
any subsequent public announcement by the relevant entity making such previous
announcement or Issuer of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
such party or Issuer, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent in its
commercially reasonable judgment. For the avoidance of doubt, the occurrence of
an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions but shall be amended by replacing “10%” with “15%”.

 



13

 

 

Nationalization, Insolvency or Delisting:Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
Nasdaq Global Select Market or The Nasdaq Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The Nasdaq Global Select Market or The
Nasdaq Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

Additional Disruption Events:

 

Change in Law:Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and (iii)
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption, effectiveness or promulgation of
new regulations authorized or mandated by existing statute)” and (iv) adding the
words “provided that, in the case of clause (Y) hereof and any law, regulation
or interpretation, the consequences of such law, regulation or interpretation is
applied equally by Dealer to all of its similarly situated counterparties and/or
similar transactions, if any;” after the semi-colon in the last line thereof.

 

Failure to Deliver:Applicable

 

Hedging Disruption:Applicable; provided that:

 

(i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 



14

 

 

  Increased Cost of Hedging: Applicable

 

Hedging Party:For all applicable Additional Disruption Events, Dealer. All
calculations, adjustments and determinations by Dealer acting in its capacity as
the Hedging Party shall be made in good faith and in a commercially reasonable
manner and assuming that Dealer maintains a commercially reasonable hedge
position.

 

Determining Party:For all applicable Extraordinary Events, Dealer; provided
that, any determinations or calculations by the Determining Party shall be made
in good faith and in a commercially reasonable manner; provided further that,
following any determination or calculation by the Determining Party hereunder,
upon a written request by Counterparty, the Determining Party shall promptly
(but in any event within five Scheduled Trading Days) provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such request a report
(in a commonly used file form for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such determination or
calculation (including any quotations, market date or information from internal
or external sources, and any assumptions used in making such determination or
calculation), it being understood that the Determining Party shall not be
obligated to disclose any proprietary or confidential models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

 

Non-Reliance:Applicable

 

Agreements and Acknowledgments
Regarding Hedging Activities:Applicable

 

Additional Acknowledgments:Applicable

 

4.                   Calculation Agent. Dealer , whose judgments, determinations
and calculations shall be made in good faith and in a commercially reasonable
manner; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following written notice to the Calculation Agent by Counterparty
of such failure, Counterparty shall have the right to designate a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives
to act, during the period commencing on the date such Event of Default occurred
and ending on the Early Termination Date with respect to such Event of Default
(or, if earlier, the date on which such Event of Default is no longer
continuing), as the Calculation Agent. Following any determination or
calculation by the Calculation Agent hereunder, upon a request by Counterparty,
the Calculation Agent shall promptly (but in any event within five Scheduled
Trading Days) provide to Counterparty by e-mail to the e-mail address provided
by Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any quotations, market
data or information from internal or external sources, and any assumptions used
in making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models used by it for such determination or calculation or any
information that may be proprietary or confidential or subject to an obligation
not to disclose such information.

 



15

 

 

5.             Account Details.

 

(a)Account for payments to Counterparty:

 

To be provided.

 

Account for delivery of Shares to Counterparty:

 

To be provided.

 

(b)Account for payments to Dealer:

 

  Bank: [_____]   ABA#: [_____]   Acct No.: [_____]   Beneficiary: [_____]  
Ref: [_____]

 

Account for delivery of Shares from Dealer:

[_____]

 

6.             Offices.

 

(a)The Office of Counterparty for the Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: New York

 

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

 

7.             Notices.

 

(a)Address for notices or communications to Counterparty:

 

The Marcus Corporation

100 East Wisconsin Avenue, Suite 1900

Milwaukee, Wisconsin 53202-4125

  Attention: [_____]   Telephone No.: [_______]

 

 

(b)Address for notices or communications to Dealer:

 

  JPMorgan Chase Bank, National Association   EDG Marketing Support   Email:
[_____]     [_____]   Facsimile No: [_____]

 



16

 

 

  With a copy to:       Attention: [_____]   Title: [_____]       Telephone No:
[_____]   Email: [_____]

 

8.             Representations and Warranties of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”) dated as of [__________],
2020, between Counterparty and J.P. Morgan Securities LLC, as representative of
the Initial Purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as of the date hereof and
as of the Premium Payment Date as if set forth herein. Counterparty hereby
further represents and warrants to Dealer on the date hereof and on and as of
the Premium Payment Date that:

 

(a)Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

(d)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(e)Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(f)Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

(g)To Counterparty’s actual knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares, in each case, other than U.S. federal
securities laws generally applicable to transactions relating to common equity
securities of U.S. domestic issuers listed on the Exchange.

 



17

 

 

(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

(i)(j) Counterparty acknowledges that the Transaction may constitute a purchase
of its equity securities or a capital distribution. Counterparty further
acknowledges that, pursuant to the provisions of the Coronavirus Aid, Relief and
Economic Security Act (the “Cares Act”), Counterparty will be required to agree
to certain time-bound restrictions on its ability to purchase its equity
securities or make capital distributions if it receives loans, loan guarantees
or direct loans (as that term is defined in the Cares Act) under section 4003(b)
of the Cares Act. Counterparty further acknowledges that it may be required to
agree to certain time-bound restrictions on its ability to purchase its equity
securities or make capital distributions if it receives loans, loan guarantees
or direct loans (as that term is defined in the Cares Act) under programs or
facilities established by the Board of Governors of the Federal Reserve System
or the U.S. Department of Treasury for the purpose of providing liquidity to the
financial system, and may be required to agree to similar restrictions under
programs or facilities established in the future. Accordingly, Counterparty
represents and warrants that it has not applied, and throughout the Term of this
Transaction shall not apply, for a loan, loan guarantee, direct loan (as that
term is defined in the Cares Act) or other investment, or to receive any
financial assistance or relief (howsoever defined) under any program or facility
that (a) is established under applicable law (whether in existence as of the
Trade Date or subsequently enacted, adopted or amended), including without
limitation the Cares Act and the Federal Reserve Act, as amended, and (b)
requires under applicable law (or any regulation, guidance, interpretation or
other pronouncement thereunder), as a condition of such loan, loan guarantee,
direct loan (as that term is defined in the Cares Act), investment, financial
assistance or relief, that the Counterparty agree, attest, certify or warrant
that it has not, as of the date specified in such condition, repurchased, or
will not repurchase, any equity security of Counterparty, and that it has not,
as of the date specified in such condition, made a capital distribution or will
not make a capital distribution. Counterparty further represents and warrants
that the Premium is not being paid, in whole or in part, directly or indirectly,
with funds received under or pursuant to any program or facility, including the
U.S. Small Business Administration’s “Paycheck Protection Program”, that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
Cares Act and the Federal Reserve Act, as amended, and (b) requires under such
applicable law (or any regulation, guidance, interpretation or other
pronouncement of a governmental authority with jurisdiction for such program or
facility) that such funds be used for specified or enumerated purposes that do
not include the purchase of this Transaction (either by specific reference to
this Transaction or by general reference to transactions with the attributes of
this Transaction in all relevant respects).

 

(j)Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 

9.            Other Provisions.

 

(a)Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation; provided that any such opinion
of counsel may contain customary exceptions and qualifications. Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement.

 



18

 

 

(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice (which,
for the avoidance of doubt, may be by email) of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the number of outstanding
Shares as determined on such day is (i) less than [__]12 million (in the case of
the first such notice) or (ii) thereafter more than [__]13 million less than the
number of Shares included in the immediately preceding Repurchase Notice;
provided that, with respect to any repurchase of Shares pursuant to a plan under
Rule 10b5-1 under the Exchange Act (as defined below), Counterparty may elect to
satisfy such requirement by promptly giving Dealer written notice of entry into
such plan, the maximum number of Shares that may be purchased thereunder and the
approximate dates or periods during which such repurchases may occur (with such
maximum number of Shares deemed repurchased on the date of such notice for
purposes of this Section 9(b)). For the avoidance of doubt, any “net settlement”
of equity by Counterparty for the benefit of employees, directors or service
providers to Counterparty for the purpose of paying the exercise price of equity
awards or withholding taxes that does not result in a reduction of the total
number of outstanding Shares shall not be deemed to be a repurchase of Shares.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s commercially reasonable
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable and documented out-of-pocket expenses (including
reasonable and documented attorney’s fees), joint or several, which an
Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable and
documented out-of-pocket legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable and documented fees and expenses of
such counsel related to such proceeding. Counterparty shall not be liable to the
extent that the Indemnified Person fails to notify Counterparty within a
commercially reasonable period of time after any action is commenced against it
in respect of which indemnity may be sought hereunder. In addition, Counterparty
shall not have liability for any settlement of any such proceeding contemplated
by this paragraph that is effected without its written consent, but if settled
with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any such pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 



 

12 Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%.

13 Insert the number of Shares that, if repurchased, would cause Dealer’s
current position in the Shares underlying the Transaction (including the number
of Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice.

 



19

 

 

(c)Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

(d)No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

(D)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(F)Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 



(G)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable and documented counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 



20

 

 

 

(ii)Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a long-term issuer rating that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent, or (B) to any other third party with a long-term
issuer rating equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided that, under the applicable law effective on
the date of such assignment, (1) Counterparty will not, as a result of such
transfer or assignment, receive from the transferee or assignee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement that is less than the
amount that Counterparty would have received from Dealer in the absence of such
transfer or assignment, unless such transferee or assignee agrees to indemnify
Counterparty for any such amounts on terms and conditions reasonably acceptable
to Counterparty; and (2) such transfer or assignment does not cause a deemed
exchange for Counterparty of the transaction under Section 1001 of the Internal
Revenue Code of 1986, as amended (the “Code”). If at any time at which (A) the
Section 16 Percentage exceeds 9.0%, (B) the Option Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(l) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could reasonably be expected to
give rise to reporting or registration obligations (except for any filing
requirements on Form 13F, Schedule 13D or Schedule 13G under the Exchange Act,
in each case, as in effect on the Trade Date) or other requirements (including
obtaining prior approval from any person or entity) of a Dealer Person, or could
result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 



21

 

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.

 

(f)Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 

(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

(ii)the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

(iii)if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

(g)Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to the
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of JPMorgan Chase Bank, N.A. (and not as a
representative of J.P. Morgan Securities LLC) in connection with the
Transaction.

 

22

 

 



(h)[Reserved.]

 

(i)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder (as such term is defined in the Indenture):

 

(A)Counterparty shall, within five Scheduled Trading Days of the Conversion Date
for such Early Conversion, provide written notice (an “Early Conversion Notice”)
to Dealer specifying (x) the number of Convertible Notes surrendered for
conversion on such Conversion Date (such Convertible Notes, the “Affected
Convertible Notes”) and (y) the settlement date for the conversion of such
Affected Convertible Notes, and the giving of such Early Conversion Notice shall
constitute an Additional Termination Event as provided in this clause (i)[;
provided that any “Early Conversion Notice” delivered to Dealer pursuant to the
Base Call Option Confirmation shall be deemed to be an Early Conversion Notice
pursuant to this Confirmation and the terms of such Early Conversion Notice
shall apply, mutatis mutandis, to this Confirmation]14;

 

(B)upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than the settlement date for the conversion of the relevant
Affected Convertible Note) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes [minus the “Affected
Number of Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Affected Convertible Notes (and for the purposes of
determining whether any Options under this Confirmation or under the Base Call
Option Confirmation will be among the Affected Number of Options hereunder or
under, and as defined in, the Base Call Option Confirmation, the Convertible
Notes specified in such Early Conversion Notice shall be allocated first to the
Base Call Option Confirmation until all Options thereunder are exercised or
terminated)]15 and (y) the Number of Options as of the Conversion Date for such
Early Conversion;

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note and (ii) the number of Shares delivered (if any) to the Holder
(as such term is defined in the Indenture) of an Affected Convertible Note upon
conversion of such Affected Convertible Note, multiplied by the Applicable Limit
Price, minus (y) USD 1,000;

 



 



14 Include in Additional Call Option Confirmation only.

15 Include in Additional Call Option Confirmation only.

 



23

 

 



(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default that has resulted in the Convertible Notes becoming due and payable
under the terms thereof shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

(iii)Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. “Amendment Event” means that Counterparty amends,
modifies, supplements, waives or obtains a waiver in respect of any term of the
Indenture or the Convertible Notes governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend (other than,
in each case, any amendment or supplement (x) pursuant to Section 10.01(l) of
the Indenture that, as determined by the Calculation Agent, conforms the
Indenture or the Convertible Notes to the “Description of notes” section of the
Offering Memorandum or (y) pursuant to Section 14.07 of the Indenture), in each
case, without the consent of Dealer.

 



24

 

 

(iv)Within 15 Scheduled Trading Days following any Repayment Event (as defined
below), Counterparty may notify Dealer of such Repayment Event and the aggregate
principal amount of Convertible Notes subject to such Repayment Event or the
portion of such aggregate principal amount that Counterparty elects to be
subject to such Repayment Event (any such notice, a “Repayment Notice”)[;
provided that any “Repayment Notice” delivered to Dealer pursuant to the Base
Call Option Confirmation shall be deemed to be a Repayment Notice pursuant to
this Confirmation and the terms of such Repayment Notice shall apply, mutatis
mutandis, to this Confirmation]16. Such Repayment Notice shall contain the
representation by Counterparty to Dealer that Counterparty is not, on the date
thereof, in possession of any material non-public information with respect to
Counterparty or the Shares. The receipt by Dealer from Counterparty of any
Repayment Notice shall constitute an Additional Termination Event as provided in
this Section 9(i)(iv). Upon receipt of any such Repayment Notice, Dealer shall
designate an Exchange Business Day following receipt of such Repayment Notice as
an Early Termination Date with respect to the portion of the Transaction
corresponding to a number of Options (the “Repayment Options”) equal to the
lesser of (A)[(x)]17 the aggregate principal amount of such Convertible Notes
specified in such Repayment Notice, divided by USD 1,000, [minus (y) the number
of “Repayment Options” (as defined in the Base Call Option Confirmation), if
any, that relate to such Convertible Notes (and for the purposes of determining
whether any Options under this Confirmation or under the Base Call Option
Confirmation will be among the Repayment Options hereunder or under, and as
defined in, the Base Call Option Confirmation, the Convertible Notes specified
in such Repayment Notice shall be allocated first to the Base Call Option
Confirmation until all Options thereunder are exercised or terminated)]18 and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repayment Event” means that (i) any Convertible
Notes are repurchased (whether in connection with or as a result of a
fundamental change, howsoever defined, or for any other reason) by Counterparty
or any of its subsidiaries, (ii) any Convertible Notes are delivered to
Counterparty or any of its subsidiaries in exchange for delivery of any property
or assets of such party (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (for any reason other than as a result of an acceleration of the
Convertible Notes that results in an Additional Termination Event pursuant to
Section 9(j)(ii)), or (iv) any Convertible Notes are exchanged by or for the
benefit of the “Holders” (as defined in the Indenture) thereof for any other
securities of Counterparty or any of its subsidiaries (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction.
For the avoidance of doubt, any conversion of Convertible Notes (whether into
cash, Shares, “Reference Property” (as defined in the Indenture) or any
combination thereof) pursuant to the terms of the Indenture shall not constitute
a Repayment Event.

 

(j)Amendments to Equity Definitions.

 

(i)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material” and adding the phrase “or the Options” at the end of the sentence.

  

(ii)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
inserting “(1)” immediately following the word “means” in the first line thereof
and (2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

  

(iii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

  

(iv)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1)
adding the word “or” immediately before subsection “(B)”, (2) deleting the comma
at the end of subsection (A), (3) deleting subsection (C) in its entirety, (4)
deleting the word “or” immediately preceding subsection (C) and (5) replacing
the words “either party” in the last sentence of such Section with “Dealer”.

 



 



16 Include in Additional Call Option Confirmation only.

17 Include in Additional Call Option Confirmation only.

18 Include in Additional Call Option Confirmation only.

 



25

 

 

(k)Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer (and only Dealer) shall
have the right to set off any obligation that it may have to Counterparty under
this Confirmation, including without limitation any obligation to make any
payment of cash or delivery of Shares to Counterparty, against any obligation
Counterparty may have to Dealer under any other agreement between Dealer and
Counterparty relating to Shares (each such contract or agreement, a “Separate
Agreement”), including without limitation any obligation to make a payment of
cash or a delivery of Shares or any other property or securities. For this
purpose, Dealer shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined
reasonably and in good faith by the Calculation Agent. If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may
reasonably and in good faith estimate the amount or value of such obligation, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained. For the avoidance of doubt and notwithstanding anything to
the contrary provided in this Section 9(k), in the event of bankruptcy or
liquidation of either Counterparty or Dealer neither party shall have the right
to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise. For the avoidance of
doubt, the parties acknowledge that the obligations of Counterparty and Dealer
under this Confirmation are not secured by any collateral that would otherwise
secure the obligations of Counterparty or Dealer hereunder or pursuant to any
other agreement.

 

(l)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and (c)
Dealer agrees, in its commercially reasonable discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

26

 

 





  Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

  Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

  Share Termination Unit Price: The value to Dealer of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.

 

  Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of such Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

 

  Failure to Deliver: Applicable

 

  Other applicable provisions: If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that Share Termination Alternative is applicable to the
Transaction.

 



27

 

 

(m)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(n)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement customary for a registered secondary offering of
similar size and in a similar industry; provided, however, that if Dealer, in
its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of
similar size and in a similar industry, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement of similar size), provided that no “comfort letter” or “accountants’
consent” shall be required to be delivered in connection with any private
placements, or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), requested by Dealer.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(p)Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment (in the case of clause (i) below) or based on the advice of
counsel (in the case of clause (ii) below), that such action is reasonably
necessary or appropriate (i) to preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions (but only if there is a material decrease in liquidity relative to
Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to effect
transactions with respect to Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that such policies and procedures have been adopted by
Dealer in good faith and are generally applicable in similar situations and
applied in a non-discriminatory manner; provided further that no such date of
valuation, payment or delivery may be postponed or added more than 50 Valid Days
after the original date of valuation, payment or delivery, as the case may be.

 



28

 



 

(q)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(r)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

(s)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)as promptly as reasonably practicable following the public announcement of
the results of any election by the holders of Shares with respect to the
consideration due upon consummation of any Merger Event, Counterparty shall give
Dealer written notice of the weighted average of the types and amounts of
consideration received by holders of Shares upon consummation of such Merger
Event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such Merger Event is consummated; and

 

(ii)(A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

(t)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 



29

 

 

(u)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(v)Early Unwind. In the event the sale of the [“Underwritten Securities”]19
[“Option Securities”]20 (as defined in the Purchase Agreement) is not
consummated with the Initial Purchaser for any reason, or Counterparty fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

(w)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

(x)Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in the Agreement, the Equity Definitions or this
Confirmation, upon the occurrence of a Merger Date, the occurrence of a Tender
Offer Date, or declaration by Counterparty of the terms of any Potential
Adjustment Event, the Calculation Agent shall determine whether such occurrence
or declaration, as applicable, has had a material economic effect on the
Transaction and, if so, shall adjust the Cap Price as the Calculation Agent
reasonably determines appropriate to account for the economic effect on the
Transaction of such occurrence or declaration, as applicable (provided that in
no event shall the Cap Price be less than the Strike Price). Solely for purposes
of this Section 9(x) (x) the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to each such term in
the Equity Definitions (in the case of the definition of “Potential Adjustment
Event”, as amended by Section 9(j)(i), and in the case of the definition of
“Tender Offer”, as if all references to “voting shares” in Sections 12.1(d),
12.1(e) and 12.1(l) of the Equity Definitions were instead references to
“Shares”) and (y) “Extraordinary Dividend” means any cash dividend on the
Shares.

  

 



 19 Insert for Base Call Option Confirmation.

20 Insert for Additional Call Option Confirmation.

 

30

 

 



(y)U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a Protocol Covered Agreement, the J.P. Morgan
entity that is a party to the Agreement (“J.P. Morgan”) shall be deemed a
Regulated Entity and the other entity that is a party to the Agreement
(“Counterparty”) shall be deemed an Adhering Party; (ii) to the extent that
prior to the date hereof the parties have executed a separate agreement the
effect of which is to amend the qualified financial contracts between them to
conform with the requirements of the QFC Stay Rules (the “Bilateral Agreement”),
the terms of the Bilateral Agreement are incorporated into and form a part of
the Agreement, and for such purposes the Agreement shall be deemed a Covered
Agreement, J.P. Morgan shall be deemed a Covered Entity and Counterparty shall
be deemed a Counterparty Entity; or (iii) if clause (i) and clause (ii) do not
apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. G-SIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and, a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto to conform with the requirements of the QFC Stay
Rules, are hereby incorporated into and form a part of the Agreement, and for
such purposes the Agreement shall be deemed a “Covered Agreement,” J.P. Morgan
shall be deemed a “Covered Entity” and Counterparty shall be deemed a
“Counterparty Entity.” In the event that, after the date of the Agreement, both
parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph. In the event of any
inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to J.P. Morgan replaced by references to the covered
affiliate support provider. “QFC Stay Rules” means the regulations codified at
12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which,
subject to limited exceptions, require an express recognition of the
stay-and-transfer powers of the FDIC under the Federal Deposit Insurance Act and
the Orderly Liquidation Authority under Title II of the Dodd Frank Wall Street
Reform and Consumer Protection Act and the override of default rights related
directly or indirectly to the entry of an affiliate into certain insolvency
proceedings and any restrictions on the transfer of any covered affiliate credit
enhancements.

 



(z)On and immediately after the Trade Date and the Premium Payment Date, (A) the
Counterparty is able to pay its debts as they become due in the usual course of
business and the value of the total assets of Counterparty is not less than the
sum of its total liabilities plus any liquidation preferences (as described in
Section 180.0640 of the Wisconsin Business Corporation Law) of Counterparty, (B)
the capital of Counterparty is adequate to conduct the business of Counterparty,
and Counterparty’s entry into the Transaction will not impair its capital, (C)
Counterparty has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature, (D) Counterparty will be able to
continue as a going concern; (E) Counterparty is not “insolvent” (as such term
is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and (F) Counterparty would be able
to purchase the number of Shares with respect to the Transaction in compliance
with the laws of the jurisdiction of Counterparty’s incorporation (including the
requirements that Counterparty be able to pay its debts as they become due in
the usual course of business and the that Counterparty’s total assets being not
less than its liabilities plus any liquidation preferences, under Section
180.0640 of the Wisconsin Business Corporation Law).

 

(aa)FINRA. Each party acknowledges and agrees to be bound by the Conduct Rules
of the Financial Industry Regulatory Authority, Inc. applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.

 

31

 



 

[tm2031417d1_ex10-2img001.jpg] 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and edg.us.flow.corporates.mo@jpmorgan.com.

 

Very truly yours,

 

  JPMorgan Chase Bank, National Association       By:             Authorized
Signatory   Name:

 

Accepted and confirmed
as of the Trade Date:

 

The Marcus Corporation       By:           Authorized Signatory   Name:  

 

[Signature Page to [Base] [Additional] Capped Call Confirmation]

 



 

 

 

 

 

 